PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/057,329
Filing Date: 1 Mar 2016
Appellant(s): Cabiri et al.



__________________
David Klein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/12/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-5, and 7-9 under 35 USC $103 as being unpatentable over
Alvarez et al. (US 2010/0280449) in view of Sherts et al. (US 6533772).
Claims 2, 6, and 10 under 35 USC $103 as being unpatentable over
Alvarez et al. (US 2010/0280449) in view of Sherts et al. (US 6533772), further in view of
Chrisman (US 9375553)


(2) Response to Argument

Appellant contends that the locking mechanism in Sherts et al is not analogous to the claimed device because it only locks one movable tube (guidewire) vs locking two movable tubes.  This is not persuasive because firstly, appellant’s disclosure states the invention is drawn toward use with catheters and guidewires (0003 publication of invention), and Alvarez et al is drawn toward a catheter and Sherts et al is drawn toward a guidewire.  Thus, in response to appellant's argument that Sherts et al is nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sherts et al pertains to appellant’s field of endeavor – elongate tubes configured for insertion into the body such as catheters and guidewires (0003 publication of invention) – as well as appellant’s problem solving area – locking of  said elongate tubes configured for insertion into the body.  Additionally, the interchangeability between structures associated with catheters and guidewires is recognized by one of ordinary skill in the art, given that both are elongate tubes configured for insertion into the body; both are commonly used together in the same medical procedures, and thus are subject to the same conditions at the same time in the human body and include similar or complementary operating features or functions.
In reference to Sherts et al only disclosing the locking of one tube, it is submitted that given the simple configuration of the tubes of the instant invention – the internal tube disposed inside the external tube – locking of the singular guidewire of Sherts et al by exerting force against its external surface would result in force being exerted through the tube, and when combined with Alvarez et al, which has the two tubes disposed within each other (Alvarez et al 0067; see Final Action pg.5-6), result in a locking of the external tube as well as the internal tube disposed inside, because the force against the external surface of Sherts et al would mechanically transfer through the external tube into the internal tube.
It is further noted that Claim 1 does not specify how the locking mechanism must operate, such as with specific structures of the locking mechanism exerting forces in what manner and on what structures of the internal/external tubes.  While appellant’s argument In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, it is submitted that straightforward logic and knowledge of the simple mechanics of force application by a skilled artisan in addition with the teaching of Sherts et al would enable one of ordinary skill to at once envision that a physical mechanical locking by the locking mechanism of Sherts et al on the external tube (interaction between tips 50a with surface 82, Figure 11 of Sherts et al), would concomitantly result in the same physical mechanical lock on the internal tube, which is disposed inside the external tube, due to the transfer of the mechanical force from the external surface of the external tube onto the internal tube.  Given the very small size of the tubes as required for insertion into the patient body, transfer of mechanical forces in such a manner is straightforward and expected.  Thus, it is submitted that the gradual mechanical lock of Sherts et al would be useable on the structure of Alvarez et al comprising both the internal and external movable tubes, and does not require a change in the structure of Alvarez et al to operate, despite appellant’s allegation that this is necessary.  
Appellant has not addressed this rationale in the Appeal Brief dated 9/12/2021, and provides no explanation as to why this would not be the case, and there is also no evidence or obvious reason why this should not be the result (initially presented in the Advisory Action dated 6/22/2021).  Ultimately, since Sherts et al disclose the intermediate locked position from 
It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant also contends that Sherts et al do not disclose a structure of an intermediate locked position and that this is a hypothetical use of the device as the device does not have intermediate mating structures.  This is not persuasive because Sherts et al has explicitly provided teeth - on gear 84 - which are engageable with ridges on track 88 and teeth 90, best seen in Figure 11 (Col.9: 54-Col.10: 3).  These constitute the intermediate mating structures of the adjustment assembly as recited in Claim 1.  It is noted that this was previously presented in the rejection of Claim 4 on pg.7 of the Final office action dated 3/15/2021, and is reiterated above.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/H.Q.N/Examiner, Art Unit 3791    

Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791         
                                                                                                                                                                                               /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.